PCIJ_AB_63_OscarChinn_GBR_BEL_1934-12-12_JUD_01_ME_05_EN.txt. 148

SEPARATE OPINION OF M. SCHÜCKING.
[Tyanslation.]

I de not concur in the opinion expressed by the Court in its
judgment ; on the other hand, I find myself entirely in agree-
ment with the dissenting opinion of Jonkheer van Eysinga, and
with the arguments employed therein. The importance of one
of those arguments is, however, so great that I am led to add
a few observations upon it.

M. van Eysinga’s dissenting opinion appears to me to show
that the Congo Act intended to prohibit a limited group of its
authors from making any changes in the Act; if that is so,
a tribunal cannot refrain from considering what are the ensuing
consequences as regards the validity of a convention concluded
in violation of that prohibition by some of the authors of the
Congo Act.

The doctrine of international law in regard to questions of
this kind is not very highly developed. There is no clear and
generally recognized doctrine regarding “acts which are auto-
matically null and void’, and acts of which the nullity is only
relative, that is to say that they are valid in relations between
their signatories, but are open to be impugned by other parties.
The Court seems to have proceeded on the assumption
that, even if there was a prohibition which debarred a limited
group of the signatories of the Congo Act from modifying its
terms—a question which the Court has not gone into—the new
Convention continues nevertheless to be legal and valid, until
such time as the Powers which were not invited to participate
in it take steps to assert their rights.

In my opinion, this view is not in conformity with the will
of the States which drew up the Congo Act. Once it is recog-
nized that the intention was to create a Statute of the Congo
which should not be liable to be altered by some only of its
authors, the will of the Powers must be interpreted as being that
no convention can acquire valid existence that is contracted in
disregard of the rule forbidding a limited group of signatories
of the Act to modify its terms. The antecedents of the Berlin
Conference show that the intention was to set aside all treaties
concluded between certain Powers only in regard to their
interests in the Congo Basin: indeed, two States (the United
Kingdom of Great Britain and Portugal) had to discard a com-
mercial treaty concluded prior to the Berlin Act (Feb. 26th,
1884), and that particular treaty was the real cause of the
Berlin Act. It is beyond doubt that the signatory States of the
Congo Act desired to make it absolutely impossible, in the future,

87
A./B. 63 (CHINN).—INDIV. OP. SCHUCKING 149

for some of their number only to amend the Congo Act, seeing
that any modifications thus introduced would have been a dan-
ger to their vested rights in that vast region. Accordingly, in
my view, the nullity contemplated by the Congo Act is an
absolute nullity, that is to say, a nullity ex tunc, which the
signatory States may invoke at any moment, and the conven-
tion concluded in violation of the prohibition is automatically
null and void. The fact that, up to the present time, those
signatories of the Berlin Act who did not participate in the
Convention of Saint-Germain have not impugned the latter instru-
ment, cannot, therefore, in any way remedy the absolute illegality
of its conclusion. It remains null and void, because it trans-
gresses the bounds which the authors of the Berlin Act estab-
lished for themselves when they subscribed to that Act.

I think that the case in which a convention has to be
regarded as automatically null and void is not an entirely
isolated case in international law. The Covenant of the League
of Nations, as a whole, and more particularly its Article 20,
in which the Members undertake not to enter into obligations
or understandings ner se inconsistent with its provisions,
would possess little value unless treaties concluded in violation
of that undertaking were to be regarded as absolutely null
and void, that is to say, as being automatically void. And
I can hardly believe that the League of Nations would have
already embarked on the codification of international law if
it were not possible, even to-day, to create a jus cogens, the
effect of which would be that, once States have agreed on
certain rules of law, and have also given an undertaking that
these rules may not be altered by some only of their number,
any act adopted in contravention of that undertaking would
be automatically void. If that is the situation, and if the
Convention of Saint-Germain is not merely an act which the
signatory States of the Congo Act are entitled to impugn, but
one which is, in itself, invalid, then, as M. van Eysinga has
already pointed out, the Court ought not to apply the Con-
vention. Our Court has been set up by the Covenant as the
custodian of international law. It is an essential principle of
any court, whether national or international, that the judges
may only recognize legal rules which they hold to be valid.
There is nothing to show that it was intended to disregard
that legal principle when this Court was instituted, or that
it was to be obliged to found its decisions on the ideas of
the parties—which may be entirely wrong—as to the law to
be applied in a given case. The terms of Article 38 of the
Statute—which indicates, in the first place, as the source of
law for the Court’s decisions “international conventions, whether
general or particular, establishing rules expressly recognized
by the contesting States’—cannot be intended to mean that

88
A./B. 63 (CHINN).—INDIV. OP. SCHUCKING 150

the Court is bound to apply conventions which it knows to be
invalid. The Court would never, for instance, apply a con-
vention the terms of which were contrary to public morality.
But, in my view, a tribunal finds itself in the same position
if a convention adduced by the parties is in reality null and
void, owing to a flaw in its origin. The attitude of the tribunal
should, in my opinion, be governed in such a case by con-
siderations of international public policy, even when juris-
diction is conferred on the Court by virtue of a Special
Agreement.

(Signed) W. SCHÜCKING.

89
